


Exhibit 10.32

 

New York & Company, Inc.

 

PERFORMANCE UNIT AWARD

 

Under the 2006 Long-Term Incentive Plan

 

January 28, 2009

 

Richard P. Crystal

Chairman and CEO

New York & Company, Inc.

450 West 33rd Street

New York, NY 10001

 

Re:                               New York & Company, Inc. Grant of Performance
Unit Award

 

Dear Richard:

 

New York & Company, Inc. (the “Company”) is pleased to advise you that the
independent Subcommittee of the Compensation Committee of its Board of Directors
has granted to you a performance award (“Performance Units”), as provided below,
under the New York & Company, Inc. 2006 Long-Term Incentive Plan (the “Plan”), a
copy of which is attached hereto and incorporated herein by reference.  Any
capitalized terms used but not defined herein shall have the meaning given such
terms in the Plan.

 


1.                                       DEFINITIONS.  FOR THE PURPOSES OF THIS
AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:


 

“Board” shall mean the board of directors of the Company.

 

“Common Stock” shall mean the Company’s Common Stock, par value $0.001 per
share, together with any other class or series of common stock issued by the
Company, or in the event that the outstanding Common Stock is hereafter changed
into or exchanged for different stock or securities of the Company, such other
stock or securities.

 

“Participant” shall mean Richard P. Crystal.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute.

 

--------------------------------------------------------------------------------



 


2.                                       GRANT AND ISSUANCE OF STOCK.  SUBJECT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND OF THE PLAN, THE COMPANY
HEREBY GRANTS TO PARTICIPANT (THE “AWARD”) 1,000 PERFORMANCE UNITS, SUBJECT TO
ALL OF THE RESTRICTIONS HEREINAFTER SET FORTH.  THE PERFORMANCE UNITS ARE HEREBY
GRANTED IN CONTEMPLATION OF RECEIPT OF FUTURE SERVICES OF THE PARTICIPANT.


 


3.                                       VESTING REQUIREMENTS.  THIS AWARD A
SUBJECT TO A PERFORMANCE VESTING REQUIREMENT AND A CONTINUED EMPLOYMENT
REQUIREMENT.  IN ORDER TO MEET THE PERFORMANCE VESTING REQUIREMENT THE AVERAGE
CLOSING STOCK PRICE OF THE COMMON STOCK FOR THE 30 TRADING DAYS PRIOR TO
FEBRUARY 11, 2011 (THE “AVERAGE CLOSING STOCK PRICE”) SHALL BE EQUAL TO OR
GREATER THAN $11.00 PER SHARE.  IF SUCH PERFORMANCE VESTING REQUIREMENT IS NOT
MET, THEN ALL OF THE PERFORMANCE UNITS ISSUED UNDER THIS AWARD SHALL IMMEDIATELY
BE CANCELLED AND THE PARTICIPANT (AND THE PARTICIPANT’S ESTATE, DESIGNATED
BENEFICIARY OR OTHER LEGAL REPRESENTATIVE) SHALL FORFEIT ANY RIGHTS OR INTERESTS
IN AND WITH RESPECT TO ANY SUCH UNVESTED PERFORMANCE UNITS. IN ADDITION, IN
ORDER FOR THE INTEREST OF PARTICIPANT IN THE PERFORMANCE UNITS TO BECOME FULLY
VESTED, PARTICIPANT MUST BE CONTINUOUSLY EMPLOYED BY THE COMPANY OR ONE OF ITS
SUBSIDIARIES FROM THE DATE OF THIS AWARD THROUGH THE END OF THE PERFORMANCE
PERIOD.  IF THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
TERMINATES FOR ANY REASON PRIOR TO THE FULL VESTING OF THE PERFORMANCE UNITS
AWARDED UNDER THIS AGREEMENT, SUCH UNVESTED PERFORMANCE UNITS SHALL IMMEDIATELY
BE CANCELLED AND THE PARTICIPANT (AND THE PARTICIPANT’S ESTATE, DESIGNATED
BENEFICIARY OR OTHER LEGAL REPRESENTATIVE) SHALL FORFEIT ANY RIGHTS OR INTERESTS
IN AND WITH RESPECT TO ANY SUCH UNVESTED PERFORMANCE UNITS.  NOTWITHSTANDING THE
ABOVE, IF PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES
TERMINATES FOR ANY REASON OTHER THAN FOR CAUSE WITHIN SIX (6) MONTHS OF
FEBRUARY 11, 2011, SUCH PERFORMANCE UNITS SHALL VEST IN ACCORDANCE WITH
SECTION 3 AS IF PARTICIPANT HAD STILL BEEN EMPLOYED BY THE COMPANY ON
FEBRUARY 11, 2011 AND THE PERFORMANCE CONDITIONS ARE SATISFIED.


 


4.                                       NO STOCKHOLDER RIGHTS.  PARTICIPANT
SHALL NOT HAVE THE RIGHTS OF A STOCKHOLDER IN RESPECT OF THE SHARES OF COMMON
STOCK UNDERLYING THIS AWARD UNTIL SUCH COMMON STOCK IS DELIVERED TO PARTICIPANT
IN ACCORDANCE WITH SECTION 5 HEREOF.


 


5.                                       DELIVERY OF AWARD STOCK.  SUBJECT TO
THE TERMS OF THE PLAN, IF THE PERFORMANCE UNITS AWARDED BY THIS AGREEMENT BECOME
VESTED ON FEBRUARY 11, 2011, THE COMPANY SHALL PROMPTLY DISTRIBUTE TO THE
PARTICIPANT THE NUMBER OF SHARES COMMON STOCK (THE “AWARD STOCK”) EQUAL TO
(I) $3,000,000 DIVIDED BY THE AVERAGE CLOSING STOCK PRICE IF SUCH AVERAGE
CLOSING STOCK PRICE IS EQUAL OR GREATER TO $11.00 PER SHARE BUT LESS THAN $20.00
PER SHARE OR (II) $5,000,000 DIVIDED BY THE AVERAGE CLOSING STOCK PRICE IF THE
AVERAGE CLOSING STOCK PRICE IS GREATER OR EQUAL TO $20.00 PER SHARE.  IN ANY
CASE, THE AWARD STOCK IF EARNED SHALL BE DELIVERED NO LATER THAN THE END OF
CALENDAR YEAR 2011.  THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS AS A STOCKHOLDER
IN RESPECT OF THE AWARD STOCK UNTIL SUCH AWARD STOCK IS DELIVERED TO PARTICIPANT
IN ACCORDANCE WITH THIS SECTION 5.


 


6.                                       TAXES.


 


(A)                                  THE ISSUANCE OF THE AWARD STOCK PURSUANT TO
SECTION 3 HEREOF SHALL BE CONDITIONED ON PARTICIPANT OR THE REPRESENTATIVE
HAVING MADE SUCH

 

--------------------------------------------------------------------------------



 


ARRANGEMENTS WITH THE COMPANY AS THE COMPANY MAY REQUIRE TO PROVIDE FOR THE
WITHHOLDING OF ANY TAXES REQUIRED TO BE WITHHELD BY FEDERAL, STATE OR LOCAL LAW
WITH RESPECT TO SUCH GRANT OR LAPSE (INCLUDING WITHOUT LIMITATION, FOR ALL
PURPOSES OF THIS SECTION 6, FICA AND OTHER PAYROLL TAXES AND SOCIAL INSURANCE
CONTRIBUTIONS).


 


(B)                                 PARTICIPANT SHALL BE LIABLE FOR ANY AND ALL
TAXES, INCLUDING WITHHOLDING TAXES, ARISING OUT OF THE GRANT OR VESTING OF THIS
AWARD OR THE GRANT OF AWARD STOCK HEREUNDER.  PARTICIPANT MAY SATISFY ANY SUCH
OBLIGATION BY SURRENDERING (OR THE COMPANY MAY WITHHOLD FROM DELIVERY TO
PARTICIPANT) A SUFFICIENT NUMBER OF WHOLE SHARES OF AWARD STOCK AS MAY BE
NECESSARY TO COVER ALL APPLICABLE WITHHOLDING TAXES AT THE TIME THAT THE
RESTRICTIONS ON THE PERFORMANCE UNITS LAPSES, UNLESS ALTERNATIVE PROCEDURES FOR
SUCH PAYMENT ARE ESTABLISHED BY THE COMPANY.  TO THE EXTENT THAT ANY SURRENDER
OF AWARD STOCK OR ALTERNATIVE PROCEDURE FOR SUCH PAYMENT IS INSUFFICIENT,
PARTICIPANT AUTHORIZES THE COMPANY, ITS AFFILIATES AND SUBSIDIARIES TO DEDUCT
ALL APPLICABLE WITHHOLDING TAXES FROM ANY OTHER PAYMENTS MADE BY THE COMPANY TO
PARTICIPANT.  PARTICIPANT AGREES TO PAY TO THE COMPANY ANY AMOUNT OF WITHHOLDING
TAXES THAT CANNOT BE SATISFIED FROM WAGES OR OTHER CASH COMPENSATION AND THAT
ARE NOT OTHERWISE PROVIDED FOR HEREUNDER.


 


(C)                                  REGARDLESS OF ANY ACTION THAT THE COMPANY
TAKES WITH RESPECT TO ANY ITEM OF INCOME TAX, SOCIAL INSURANCE CONTRIBUTION,
PAYROLL TAX, PAYMENT OR OTHER TAX-RELATED ITEM (“TAX-RELATED ITEMS”),
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE ULTIMATE LIABILITY FOR ALL
TAX-RELATED ITEMS LEGALLY DUE BY PARTICIPANT IS AND REMAINS PARTICIPANT’S
RESPONSIBILITY, AND THAT THE COMPANY (I) MAKES NO REPRESENTATIONS OR
UNDERTAKINGS REGARDING THE TREATMENT OF ANY TAX-RELATED ITEMS IN CONNECTION WITH
ANY ASPECT OF THIS AWARD, INCLUDING THE GRANT OR VESTING OF THE AWARD OR THE
ISSUANCE OF AWARD STOCK, OR THE SUBSEQUENT SALE OF UNRESTRICTED SHARES OF AWARD
STOCK AND (II) DOES NOT COMMIT TO STRUCTURE THE TERMS OR ANY ASPECT OF THIS
GRANT OF AWARD STOCK TO REDUCE OR ELIMINATE PARTICIPANT’S LIABILITY FOR
TAX-RELATED ITEMS.  PARTICIPANT SHALL PAY THE COMPANY ANY AMOUNT OF TAX-RELATED
ITEMS THAT THE COMPANY OR ITS SUBSIDIARIES MAY BE REQUIRED TO WITHHOLD AS A
RESULT OF PARTICIPANT’S PARTICIPATION IN THE PLAN OR PARTICIPANT’S RECEIPT OF
THE AWARD OR ANY AWARD STOCK THAT CANNOT BE SATISFIED BY THE MEANS PREVIOUSLY
DESCRIBED.  THE COMPANY MAY REFUSE TO DELIVER THE AWARD STOCK IF PARTICIPANT
FAILS TO COMPLY WITH PARTICIPANT’S OBLIGATIONS IN CONNECTION WITH THE
TAX-RELATED ITEMS.


 


(D)                                 IT IS THE COMMITTEE’S INTENTION THAT THIS
AWARD AND ANY AWARD STOCK SHALL NOT BE TREATED AS A PAYMENT OF DEFERRED
COMPENSATION FOR PURPOSES OF SECTION 409A OF THE CODE, AS AMENDED FROM TIME TO
TIME, AND THAT ANY AMBIGUITIES IN CONSTRUCTION BE INTERPRETED TO EFFECTUATE SUCH
INTENT.


 


7.                                       SECURITIES LAWS RESTRICTIONS AND OTHER
RESTRICTIONS ON TRANSFER.  PARTICIPANT UNDERSTANDS AND ACKNOWLEDGES, IN ADDITION
TO ANY RESTRICTIONS CONTAINED IN THIS AGREEMENT, THAT FEDERAL AND STATE
SECURITIES LAWS GOVERN AND RESTRICT PARTICIPANT’S RIGHT TO OFFER, SELL OR
OTHERWISE DISPOSE OF ANY SHARES OF STOCK OF THE COMPANY UNLESS PARTICIPANT’S
OFFER, SALE OR OTHER DISPOSITION THEREOF IS REGISTERED UNDER THE SECURITIES

 

--------------------------------------------------------------------------------



 


ACT AND STATE SECURITIES LAWS, OR, IN THE OPINION OF THE COMPANY’S COUNSEL, SUCH
OFFER, SALE OR OTHER DISPOSITION IS EXEMPT FROM REGISTRATION OR QUALIFICATION
THEREUNDER.  THE COMPANY SHALL NOT BE OBLIGATED TO ISSUE ANY SHARES OF AWARD
STOCK PURSUANT TO THIS AGREEMENT IF SUCH ISSUANCE WOULD VIOLATE ANY APPLICABLE
LAWS AND REGULATIONS OR THE REQUIREMENTS OF ANY EXCHANGE PURSUANT TO WHICH THE
COMMON STOCK IS TRADED.  PARTICIPANT AGREES NOT TO OFFER, SELL OR OTHERWISE
DISPOSE OF ANY SHARES OF STOCK OF THE COMPANY IN ANY MANNER WHICH WOULD VIOLATE
OR CAUSE THE COMPANY TO VIOLATE THE SECURITIES ACT, THE RULES AND REGULATIONS
PROMULGATED THEREUNDER OR ANY OTHER STATE OR FEDERAL LAW.


 


8.                                       CONFORMITY WITH PLAN.  THE AWARD IS
INTENDED TO CONFORM IN ALL RESPECTS WITH, AND IS SUBJECT TO ALL APPLICABLE
PROVISIONS OF, THE PLAN (WHICH IS INCORPORATED HEREIN BY REFERENCE). 
INCONSISTENCIES BETWEEN THIS AGREEMENT AND THE PLAN SHALL BE RESOLVED IN
ACCORDANCE WITH THE TERMS OF THE PLAN.  BY EXECUTING AND RETURNING THE ENCLOSED
COPY OF THIS AGREEMENT, PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS AGREEMENT AND
THE PLAN AND AGREES TO BE BOUND BY ALL OF THE TERMS OF THIS AGREEMENT AND THE
PLAN.


 


9.                                       RIGHTS OF PARTICIPANTS.  NOTHING IN
THIS AGREEMENT SHALL INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES TO TERMINATE PARTICIPANT’S EMPLOYMENT AT ANY TIME
(WITH OR WITHOUT CAUSE), NOR CONFER UPON PARTICIPANT ANY RIGHT TO CONTINUE IN
THE EMPLOY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES FOR ANY PERIOD OF TIME OR
TO CONTINUE PARTICIPANT’S PRESENT (OR ANY OTHER) RATE OF COMPENSATION.  NOTHING
IN THIS AGREEMENT SHALL CONFER UPON PARTICIPANT ANY RIGHT TO BE SELECTED AGAIN
AS A PLAN PARTICIPANT.


 


10.                                 ADJUSTMENTS.  IN THE EVENT OF A
REORGANIZATION, RECAPITALIZATION, STOCK DIVIDEND OR STOCK SPLIT, OR COMBINATION
OR OTHER CHANGE IN THE SHARES OF COMMON STOCK, THE BOARD OR THE COMMITTEE MAY,
IN ORDER TO PREVENT THE DILUTION OR ENLARGEMENT OF RIGHTS UNDER THE AWARD, MAKE
SUCH ADJUSTMENTS IN THE NUMBER AND TYPE OF SHARES AUTHORIZED BY THE PLAN, THE
NUMBER AND TYPE OF SHARES COVERED BY THE AWARD AS MAY BE DETERMINED TO BE
APPROPRIATE AND EQUITABLE AND CONSISTENT WITH THE TREATMENT AFFORDED TO ALL
OTHER COMMON STOCK, INCLUDING THE SUBSTITUTION OF EQUITY INTERESTS IN OTHER
ENTITIES INVOLVED IN SUCH TRANSACTIONS, TO PROVIDE FOR CASH PAYMENTS IN LIEU OF
RESTRICTED OR UNRESTRICTED SHARES, AND TO DETERMINE WHETHER CONTINUED EMPLOYMENT
WITH ANY ENTITY RESULTING FROM SUCH A TRANSACTION WILL OR WILL NOT BE TREATED AS
CONTINUED EMPLOYMENT BY THE COMPANY OR A SUBSIDIARY OR AFFILIATE.  UNLESS
OTHERWISE DETERMINED BY THE COMMITTEE, SUCH STOCK, SECURITIES, CASH, PROPERTY OR
OTHER CONSIDERATION SHALL REMAIN SUBJECT TO ALL OF THE CONDITIONS, RESTRICTIONS
AND OTHER CRITERIA CONTAINED HEREIN THAT WERE APPLICABLE TO THE AWARD PRIOR TO
SUCH ADJUSTMENT.


 


11.                                 FURTHER ASSURANCES.  THE PARTIES HERETO
HEREBY AGREE TO EXECUTE SUCH FURTHER INSTRUMENTS AND TO TAKE SUCH ACTION AS MAY
REASONABLY BE NECESSARY TO CARRY OUT THE INTENT OF THIS AGREEMENT.


 


12.                                 REMEDIES.  THE PARTIES HERETO SHALL BE
ENTITLED TO ENFORCE THEIR RIGHTS UNDER THIS AGREEMENT SPECIFICALLY, TO RECOVER
DAMAGES BY REASON OF ANY BREACH OF ANY PROVISION OF THIS AGREEMENT AND TO
EXERCISE ALL OTHER RIGHTS EXISTING IN THEIR FAVOR.  THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR ANY
BREACH OF THE PROVISIONS OF THIS AGREEMENT AND THAT ANY

 

--------------------------------------------------------------------------------



 


PARTY HERETO MAY, IN ITS SOLE DISCRETION, APPLY TO ANY COURT OF LAW OR EQUITY OF
COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE AND/OR INJUNCTIVE RELIEF
(WITHOUT POSTING BOND OR OTHER SECURITY) IN ORDER TO ENFORCE OR PREVENT ANY
VIOLATION OF THE PROVISIONS OF THIS AGREEMENT.


 


13.                                 AMENDMENT.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY WITH THE
PRIOR WRITTEN CONSENT OF PARTICIPANT AND THE COMPANY.


 


14.                                 ARBITRATION.  IF ANY DISPUTE OR CLAIM ARISES
OUT OF THIS AGREEMENT, OR AS TO THE RIGHTS AND LIABILITIES OF THE PARTIES
HEREUNDER, OR AS TO THE BREACH OR INVALIDITY HEREOF, INCLUDING ANY DISPUTE,
CLAIM OR DIFFERENCE AS TO WHETHER AN ISSUE IS ARBITRABLE, THE PARTIES SHALL
SETTLE SUCH DISPUTE EXCLUSIVELY BY BINDING ARBITRATION IN ACCORDANCE WITH THE
THEN PREVAILING RULES OF THE AMERICAN ARBITRATION ASSOCIATION (OR OTHER
ORGANIZATION OF NATIONAL REPUTATION MUTUALLY ACCEPTABLE TO THE PARTIES).  THE
ARBITRATION SHALL BE ADMINISTERED BY ONE INDEPENDENT AND IMPARTIAL ARBITRATOR
JOINTLY SELECTED BY THE PARTIES TO THE DISPUTE AND SHALL BE HELD IN NEW YORK,
NEW YORK, OR SUCH OTHER LOCATION MUTUALLY ACCEPTABLE TO THE PARTIES.  THE
ARBITRATOR SHALL HAVE THE POWER AND AUTHORITY IN HIS SOLE DISCRETION TO ORDER
PRE-ARBITRATION DISCOVERY.  THE ARBITRATOR SHALL RENDER ITS DECISION AND AWARD
WITHIN 30 DAYS AFTER THE CONCLUSION OF THE ARBITRATION HEARING, WHICH HEARING
SHALL BE CONDUCTED ON AN EXPEDITED SCHEDULE.  AT THE CONCLUSION OF THE
ARBITRATION, THE ARBITRATOR SHALL AWARD COSTS AND EXPENSES TO THE PREVAILING
PARTY (INCLUDING THE COSTS OF THE ARBITRATION BUT NOT THE FEES AND EXPENSES OF
ATTORNEYS, ACCOUNTANTS AND OTHER EXPERTS).  THE AWARD RENDERED BY THE ARBITRATOR
SHALL BE FINAL AND NOT SUBJECT TO JUDICIAL REVIEW, AND JUDGMENT THEREON MAY BE
ENTERED IN ANY COURT HAVING COMPETENT JURISDICTION.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS SECTION 14 AND WITHOUT PREJUDICE TO THE
PROCEDURES DESCRIBED HEREIN, EITHER PARTY TO THE DISPUTE SHALL BE ENTITLED TO
SPECIFIC PERFORMANCE AND/OR OTHER INJUNCTIVE RELIEF (WITHOUT POSTING ANY BOND OR
DEPOSIT) FROM ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION IN ORDER TO
ENFORCE OR PREVENT ANY VIOLATIONS OF THE PROVISIONS OF THIS AGREEMENT.


 


15.                                 SUCCESSORS AND ASSIGNS.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL COVENANTS AND AGREEMENTS CONTAINED IN THIS
AGREEMENT BY OR ON BEHALF OF ANY OF THE PARTIES HERETO SHALL BIND AND INURE TO
THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF THE PARTIES
HERETO WHETHER SO EXPRESSED OR NOT.


 


16.                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION
SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF THIS AGREEMENT.


 


17.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND
THE SAME AGREEMENT.


 


18.                                 DESCRIPTIVE HEADINGS.  THE DESCRIPTIVE
HEADINGS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT
CONSTITUTE A PART OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------



 


19.                                 GOVERNING LAW.  THE CORPORATE LAW OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES AND QUESTIONS CONCERNING THE RELATIVE
RIGHTS OF THE COMPANY AND ITS STOCKHOLDERS.  ALL OTHER ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEABILITY OF THIS
AGREEMENT AND THE EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTS OF LAW RULES OR PROVISIONS (WHETHER OF
THE STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.


 


20.                                 NOTICES.  ALL NOTICES, DEMANDS OR OTHER
COMMUNICATIONS TO BE GIVEN OR DELIVERED UNDER OR BY REASON OF THE PROVISIONS OF
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED PERSONALLY OR MAILED BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AND POSTAGE PREPAID, TO THE RECIPIENT.  SUCH NOTICES, DEMANDS AND
OTHER COMMUNICATIONS SHALL BE SENT TO PARTICIPANT AT THE ADDRESS SET FORTH IN
THE COMPANY’S BOOKS AND RECORD, AND TO THE COMPANY AT THE ADDRESSES INDICATED
BELOW:


 


(A)                                  IF TO THE COMPANY:


 

New York & Company, Inc.

450 West 33rd Street, 5th Floor

New York, New York 10001

Attention:  Linda Gormezano

Tel.:                         212-884-2026

Fax:                           212-884-2396

 

With a copy, which shall not constitute notice, to:

 

Kirkland & Ellis LLP

153 East 53rd Street

Citigroup Center

New York, New York 10022-4611

Attention:  Susan J. Zachman, Esq.

Tel.:                         212-446-4947

Fax:                           212-446-4900

 


(B)                                 IF TO PARTICIPANT, TO THE ADDRESS FIRST SET
FORTH ABOVE.


 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 


21.                                 ENTIRE AGREEMENT.  THIS AGREEMENT, AS
AWARDED UNDER AND GOVERNED BY THE PLAN, CONSTITUTES THE ENTIRE UNDERSTANDING
BETWEEN PARTICIPANT AND THE COMPANY AND SUPERSEDES ALL OTHER AGREEMENTS, WHETHER
WRITTEN OR ORAL, WITH RESPECT TO THE GRANT TO PARTICIPANT OF THIS AWARD.


 

*          *          *

 

[signature pages follow]

 

--------------------------------------------------------------------------------


 

Please execute the extra copy of this Agreement in the space below and return it
to the Company’s Vice President of Human Resources at its executive offices to
confirm your understanding and acceptance of the agreements contained in this
Agreement.  If you are married your spouse must also sign the consent form
attached hereto.

 

 

Very truly yours,

 

 

 

NEW YORK & COMPANY, INC.

 

 

 

 

 

 

 

By:

           /s/ SANDRA BROOSLIN VIVIANO

 

 

Name: Sandra Brooslin Viviano

 

 

Its: Executive Vice President,

      Human Resources

 

 

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

 

Date:

        January 28, 2009

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

           /s/ RICHARD P. CRYSTAL

 

 

 

           RICHARD P. CRYSTAL

 

Enclosures:

 

1.        Extra copy of this Agreement

 

2.        Copy of the Plan

 

--------------------------------------------------------------------------------
